Citation Nr: 0321222	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  02-10 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
on a direct basis and as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant had active duty from April 1969 to April 1971, 
including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The appellant presented testimony and 
argument before the undersigned at a February 2003 Travel 
Board hearing, conducted at the RO in San Antonio, Texas.

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDINGS OF FACT

1.  The appellant is a veteran of combat, and he served in 
Vietnam from September 1969 to September 1970.

2.  The appellant is not shown to have peripheral neuropathy.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
peripheral neuropathy are not met.  38 U.S.C.A. §§ 1110, 
1116, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act (VCAA) and other applicable law.  See Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was provided with a copy of the original rating 
decision dated in March 2002, setting forth the general 
requirements of the applicable law pertaining to the 
establishment of service connection.  The general advisement 
was reiterated in the Statement of the Case dated in June 
2002.  

In specific compliance with the Court's ruling in Quartuccio, 
the record contains a Report of Contact Memorandum reflecting 
that the appellant was advised during a telephonic interview 
with RO personnel of the evidence which would substantiate 
his claim, and the responsibility for obtaining it, in April 
2001.  It was noted that the appellant had reported receiving 
treatment for peripheral neuropathy from January 2000 to the 
then-present time at the VA Medical Center in San Antonio, 
Texas.  In a May 2001 letter, the RO reiterated its 
advisement of April 2001.  The veteran was informed that it 
was his responsibility to tell VA about any additional 
information or evidence that he wanted VA to try to obtain.  
In accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

Finally, with regard to VA's duty to notify, the Board notes 
that the VCAA notification letter sent to the appellant in 
May 2001 essentially complied with the recent holding of 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That case held that 38 C.F.R. § 19.9(a)(2)(ii) is 
invalid to the extent it provides a claimant "not less than 
30 days" to respond to a VCAA notification letter sent by 
the Board because it is contrary to 38 U.S.C.A. § 5103(b), 
which provides a claimant one year to submit evidence.  In 
this case, the RO and not the Board advised the appellant of 
the VCAA.  The RO's duty to notify, pursuant to 38 C.F.R. § 
3.159(b), was not invalidated by the recent Federal Circuit 
decision.  Moreover, even though the May 2001 letter did not 
notify the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b), that error was harmless.  The veteran's 
substantive rights were not affected because his claim was 
not adjudicated before the one-year period had expired.  In 
other words, he had ample opportunity to submit information 
and evidence, and it is clear from his responses and his 
testimony that the veteran has nothing further to submit.  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.§ 5103A 
(a),(b) and (c).  In particular, VA obtained treatment 
records alluded to by the appellant.  The record reflects 
that after the telephonic interview and the follow-up letter 
advising the appellant of evidence required to substantiate 
his claim, the RO contacted the Audie Murphy Medical Center 
in San Antonio, Texas, and obtained copies of medical records 
not previously obtained during another of the appellant's 
claims for VA benefits.  As will be discussed below, the 
records received in May 2001 do not reflect any treatment or 
mention of a diagnosis of peripheral neuropathy - the basis 
for the denial of the present appeal.

That inquiry was made by the RO pertaining to the appellant's 
report that he had been treated for the disorder beginning in 
January 2000.  However, the record also shows that the RO had 
previoulsy obtained, in connection with other claims, all VA 
outpatient records reflecting treatment for various 
complaints since 1990.  None of the records indicate that the 
appellant was diagnosed as having peripheral neuropathy.  

In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the appellant has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorder.  VA has investigated the 
appellant's report that he was treated for the claimed 
disorder, but has located no evidence to substantiate this 
report, and no evidence thus supportive has been obtained.  
Here, the record in its whole, after due notification, 
advisement, and assistance to the appellant under the VCAA, 
does not contain competent evidence to suggest that the 
appellant has the disorder he claims.          

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002).    

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

The Merits of the Claim

The appellant argues that he has peripheral neuropathy, which 
he alleges was incurred as a result of his active service in 
Vietnam.  While the appellant has specifically argued that 
the claimed disorder was caused by in-service exposure to an 
herbicide, the Board must also ascertain whether there is any 
direct linkage between the appellant's claimed disorder (if 
shown by competent evidence) and any incident of his military 
service.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Having 
carefully considered the appellant's claim in light of the 
record and the applicable law, the Board is of the opinion 
that the clear preponderance of the evidence is against the 
claim and the appeal will be denied.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

However, it is well-settled that the law limits entitlement 
for service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability - 
the first prong of a successful claim of service connection.  
In the absence of proof of a present disability, there is no 
valid claim presented.  See Brammer v. Derwinski,  3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  By "disability" is meant "an impairment in 
earnings capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations."  38 
C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) [Citing with approval VA's definition of 
"disability" in 38 C.F.R. § 4.1 and "increase in 
disability" in 38 C.F.R. § 3.306(b)]; see also Leopoldo v. 
Brown, 4 Vet. App. 216, 219 (1993) (A "disability" is a 
disease, injury, or other physical or mental defect.").  

It is upon the basis of a lack of a competent diagnosis of 
the claimed disorder that the claim fails.  

First, under the Veterans Education and Benefits Expansion 
Act of 2001, a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era was 
established [reversing the holding in McCartt v. West, 12 
Vet. App. 164 (1999) which required that the veteran have a 
presumptive disease before exposure was presumed].  Because 
the new provision is liberalizing, it is applicable to the 
issue on appeal.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Applicable law provides in this regard that a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and has a disease listed at 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  Service in 
the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. §§ 3.307(a)(6); see also 38 C.F.R. § 
3.313.

Initially, the Board notes that the veteran's DD-214 shows 
that he served in Vietnam between September 1969 and 
September 1970.  Therefore, he is presumed to have been 
exposed to herbicides during service.  See 38 U.S.C.A. 
§ 1116(f).  

However, there is no competent evidence indicating that the 
appellant has any of the diseases listed at 38 C.F.R. § 
3.309(e).  Under that provision, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes mellitus, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  No other condition 
other than one listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 C.F.R. § 3.307(a).  For purposes of 
this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to a herbicide agent and 
resolves within two years of date on onset.  38 C.F.R. 
§ 3.309(e), Note 2.  The diseases listed at 38 C.F.R. § 
3.309(e) must have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
must have become manifest to a degree of 10 percent or more 
within one year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6)(ii), 3.309(e).

Therefore, while under the legal authority cited above, the 
appellant is presumed to have been exposed to an herbicide 
during his Vietnam service, the presumptions relating to 
service connection under law are not applicable to this 
matter.  Our review of the medical evidence of record does 
not establish or suggest that the claimant has ever had a 
transient peripheral neuropathy that appeared within weeks or 
months of exposure to an herbicide agent and resolved within 
two years of the date of onset.  The Secretary of Veterans 
Affairs has formally stated that a presumption of service 
connection based on exposure to herbicides used in Vietnam 
was not warranted for "any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted."  See 68 Fed. Reg. 27630-
27641 (May 20, 2003).  Chronic peripheral neuropathy is not 
among these conditions.  In fact, the Secretary recently 
evaluated this issue and found that the credible medical 
evidence against an association between herbicide exposure 
and chronic peripheral neuropathy outweighs the evidence for 
such an association.  See 67 Fed. Reg. 42600, 42605 (June 24, 
2002).

As noted above, there is no competent evidence that the 
appellant has the disorder in question.  Although the 
appellant is a veteran of combat and his account of the 
claimed in-service events is presumed credible, such does not 
avail him in the absence of a competent diagnosis of the 
claimed disorder.  See 38 U.S.C.A 
§ 1154(b) (Providing in substance that in the case of 
veterans of combat, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran).  See also 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995) (Observing that  
38 U.S.C. §  1154(b) deals with the question whether a 
particular disease or injury was incurred or aggravated in 
service -- that is, what happened then - not the questions of 
either current disability or nexus to service, as to both of 
which competent medical evidence is generally required).   

Further, while the appellant has reported that he experienced 
pain and numbness both after exposure in service and after he 
was discharged from active duty, his service medical records 
and post-service records do not substantiate his account.  
Although he asserts that he was treated by the San Antonio VA 
Medical Center for the disorder in question, the claims 
folder reflects that since the appellant initially applied 
for service connection for an unrelated disorder in the early 
1990's, copies of his VA treatment records were regularly 
received and do not reflect diagnoses or symptoms relating to 
peripheral neuropathy.  See VA medical records received in 
June 1992, October 1993, August 1995, February 1996, and May 
2001.  In fact, the records show a November 1990 notation of 
no medical complaints and May 1998 VA examination notation 
that no active medical problems were identified or reported 
by the veteran.

At his hearing, the appellant stated that a diagnosis of 
peripheral neuropathy had been rendered at the VA medical 
facility, but he could not remember when.  Again, outpatient 
records for treatment from 1990 to 2001 are in his claims 
folder and show no such diagnosis, nor any complaints of 
symptoms possibly compatible with such a condition.  As 
discussed above, the veteran is responsible for providing 
sufficient information identifying information or evidence he 
wants VA to obtain on his behalf.  Without a more definitive 
statement from him as to when the diagnosis of peripheral 
neuropathy was allegedly made, there is nothing further VA 
can do on his behalf.

The Board recognizes the appellant's sincere belief that he 
has peripheral neuropathy as a result of exposure to Agent 
Orange during service.  However, he does not have the 
necessary medical training or knowledge to render a probative 
opinion as to a medical question, such as the diagnosis of a 
medical condition.  However, because he is not shown to have 
the disorder in question, the appeal will be denied.  



ORDER

Entitlement to service connection for peripheral neuropathy, 
on a direct basis and as secondary to herbicide exposure, is 
denied.



	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

